   Case 14-20632              Doc 119         Filed 11/05/20           Entered 11/05/20 10:37:50                    Page 1 of 19
                                           UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF CONNECTICUT
                                                 HARTFORD DIVISION

              In re: PELLETIER, LOUIS G.                                                        § Case No. 14-20632
                     PELLETIER, LINDA D.                                                        §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on April 01, 2014. The undersigned trustee was appointed on April 01, 2014.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                90,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                           17,000.00
                                    Administrative expenses                                          28,310.50
                                    Bank service fees                                                 1,056.37
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                    17,975.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $                25,658.13
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
   Case 14-20632              Doc 119         Filed 11/05/20            Entered 11/05/20 10:37:50           Page 2 of 19
               6. The deadline for filing non-governmental claims in this case was 07/28/2014
       and the deadline for filing governmental claims was 09/28/2014. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $6,851.25. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $5,452.50 as interim compensation and now requests the
       sum of $1,398.75, for a total compensation of $6,851.25. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $96.87
       and now requests reimbursement for expenses of $9.00, for total expenses of
               2
       $105.87.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/13/2020                    By: /s/ANTHONY S. NOVAK-Chapter 7 Trustee
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
               Case 14-20632                       Doc 119            Filed 11/05/20                 Entered 11/05/20 10:37:50                               Page 3 of 19

                                                                                                                                                                                   Exhibit A


                                                                                     Form 1                                                                                        Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-20632                                                                         Trustee:         (270060)        ANTHONY S. NOVAK-Chapter 7 Trustee
Case Name:         PELLETIER, LOUIS G.                                                        Filed (f) or Converted (c): 04/01/14 (f)
                   PELLETIER, LINDA D.                                                        §341(a) Meeting Date:            04/28/14
Period Ending: 10/13/20                                                                       Claims Bar Date:                 07/28/14

                                1                                            2                            3                         4                    5                     6

                     Asset Description                                  Petition/              Estimated Net Value              Property           Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled         (Value Determined By Trustee,        Abandoned           Received by       Administered (FA)/
                                                                         Values              Less Liens, Exemptions,           OA=§554(a)           the Estate        Gross Value of
Ref. #                                                                                           and Other Costs)                                                    Remaining Assets

 1        31 Birch Hill Drive, West Hartford, CT                           480,000.00                            0.00                                         0.00                      FA

 2        Cash on Hand                                                            20.00                          0.00                                         0.00                      FA

 3        Bank of America Checking                                            4,498.19                           0.00                                         0.00                      FA

 4        Household Goods and Furnishings                                     3,500.00                           0.00                                         0.00                      FA

 5        Wearing Apparel                                                        600.00                          0.00                                         0.00                      FA

 6        Wedding and Engagement Ring and Misc. Jewelry                       2,000.00                           0.00                                         0.00                      FA

 7        Financial Strategies of CT, LLC (Inactive )                              1.00                          0.00                                         0.00                      FA

 8        Personal Injury Claim (Debtor Wife)                               34,740.00                      47,025.00                                    65,000.00                       FA
           $17,975 per order approving stipulation dated 4/5/16

 9        1997 Honda Civic (160,000 miles)                                    1,046.00                           0.00                                         0.00                      FA

10        2008 Accura(92,000 miles)                                         18,590.00                            0.00                                         0.00                      FA

11        2013 State/Federal tax refunds (u)                                 Unknown                             0.00                                         0.00                      FA

12        Justice for Justina /Lawsuit pending (u)                          25,000.00                      25,000.00                                    25,000.00                       FA
           in Massachusetts Courts (J)

 12      Assets      Totals (Excluding unknown values)                     $569,995.19                    $72,025.00                                   $90,000.00                    $0.00



      Major Activities Affecting Case Closing:

                  10/05/20: Rec'd $25,000. Ready for Final TFR after check clears
                  08/31/20: Approval hearing scheduled for 9/1/10. Awaiting results.
                  Objection to claims filed by debtors' counsel pending.
                  02/01/20: Trial is in process in Massachusetts Courts, No settlement offers.
                  02/21/19: Email special counsel re: status update
                  02/07/19: Lawsuit against Mass Hospital still pending.
                  06/21/18: Per UST, efiled Interim Trustee's Application for compensation and expenses (granted 8/14/18)
                  04/20/18 Per Special Counsel, trial scheduled for January 2020. No settlement offer made to date
                  03/07/18: Request for update on Justice for Justina
                  10/31/17: Justice for Justina still in discovery per special counsel for lawsuit pending in Massachusetts.
                  06/22/17: Email to special counsel re: Justice for Justina re: status
                  06/22/17: Interim TFR sent to UST. Trustee to hold off on commmission at this time.
                  06/20/17: Interim TFR to be filed as PI of debtor-wife completed and funds received. Joint debtors' claim v. Mass. Hospital still in discovery stages. Trustee to only pay
                  debtor-wife and joint debts in interim TFR
                  03/20/17: Per special counsel, discovery is ongoing and should be completed by Spring of 2017 re: claim against Mass. Hospital re: daughter



                                                                                                                                                  Printed: 10/13/2020 04:05 PM      V.20.24
              Case 14-20632                   Doc 119               Filed 11/05/20                Entered 11/05/20 10:37:50                             Page 4 of 19

                                                                                                                                                                             Exhibit A


                                                                                   Form 1                                                                                    Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 14-20632                                                                      Trustee:         (270060)      ANTHONY S. NOVAK-Chapter 7 Trustee
Case Name:       PELLETIER, LOUIS G.                                                       Filed (f) or Converted (c): 04/01/14 (f)
                 PELLETIER, LINDA D.                                                       §341(a) Meeting Date:          04/28/14
Period Ending: 10/13/20                                                                    Claims Bar Date:               07/28/14

                              1                                             2                          3                         4                  5                   6

                    Asset Description                                 Petition/             Estimated Net Value            Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,      Abandoned            Received by      Administered (FA)/
                                                                       Values             Less Liens, Exemptions,         OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

                04/05/16: Order approving stipulation of settlement re: trustee's objection to exemption and debtor's motion to pay granted
                03/17/16: Received copy of lawsuit brought in Massachusetts Court by Special Counsel Martin against Massachusetts hospitals for wrongul treatment of daughter
                Justina.
                03/09/16: Record Notice of Bankruptcy on West Hartford land records
                02/11/16: Efile Final Fee App of Atty. Sack (granted 3/15/16)
                02/10/16: Efile Final Motion to Compromise UIM for $15000 (granted 3/15/16)_
                1/13/16: Complaint filed against underinsured motorist insurance (Progressive)
                11/05/15: Efile App to Appt Atty. Martin as special counsel re: Justice for Justina (granted 12/11/15
                09/08/15: Efiled Motion to Compromise PI matter and PI attorney fee app (granted 10/20/15)
                06/26/15: Request status update from special counsel
                2/18/14: Complaint f iled in Superior Court
                06/18/14: Amendment filed correcting amount of bank account.
                05/29/14: Email to debtors' atty re: amount in bank accts
                05/05/14: Efile app to appt Atty. Sack as special counsel re: PI of debtor-wife (granted 6/4/14)
                05/02/14: Efile Objection to exemption of PI re: pain and suffering (marked off per agmt)
                05/01/14: Letters to IRS/DRS re: 2013 tax returns
                05/01/14: Prepare and forward Application to Appt Gerald Sack as special counsel re: PI (Value $50,000)
                04/28/14: Email to Atty. Gerald Sack re: value of PI case (wife)
                04/28/14: Email to debtors' attorney re: request for 2013 fed/state tax returns

     Initial Projected Date Of Final Report (TFR):      April 28, 2015                        Current Projected Date Of Final Report (TFR):       October 7, 2020 (Actual)




                                                                                                                                              Printed: 10/13/2020 04:05 PM    V.20.24
                 Case 14-20632                  Doc 119     Filed 11/05/20                Entered 11/05/20 10:37:50                                 Page 5 of 19

                                                                                                                                                                            Exhibit B


                                                                                Form 2                                                                                      Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         14-20632                                                                   Trustee:            ANTHONY S. NOVAK-Chapter 7 Trustee (270060)
Case Name:           PELLETIER, LOUIS G.                                                        Bank Name:          Mechanics Bank
                     PELLETIER, LINDA D.                                                        Account:            ******7366 - Checking Account
Taxpayer ID #:       **-***1774                                                                 Blanket Bond:       $22,541,020.00 (per case limit)
Period Ending: 10/13/20                                                                         Separate Bond: N/A

   1             2                          3                                    4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                       Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From             Description of Transaction               T-Code              $                  $               Account Balance
10/16/15       {8}         ALLSTATE                     PI Settlement (Wife)                               1142-000            50,000.00                                50,000.00
10/29/15       101         LAW OFFICES OF GERALD S.     Per court order allowing fees/expenses dated                                                  17,259.80         32,740.20
                           SACK, LLC                    10/20/15
                                                           Per court order allowing       16,666.67        3210-600                                                     32,740.20
                                                           fees dated 10/20/15
                                                           Per court order allowing            593.13      3220-610                                                     32,740.20
                                                           expenses dated
                                                           10/20/15
10/30/15                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       26.36         32,713.84
11/30/15                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       49.62         32,664.22
12/03/15       102         ANTHONY S. NOVAK, ESQ.       BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                       13.62         32,650.60
                                                        BALANCE AS OF 12/03/2015 FOR CASE
                                                        #14-20632, Bond #016027937
12/31/15                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       51.66         32,598.94
01/29/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       45.20         32,553.74
03/01/16       {8}         PROGRESSIVE                  UIM PI Settlement                                  1142-000            15,000.00                                47,553.74
03/01/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       45.13         47,508.61
03/28/16       103         LAW OFFICES OF GERALD S.     Per court order allowing fees/expenses dated                                                   5,476.40         42,032.21
                           SACK, LLC                    3/15/16
                                                           Per court order allowing        5,000.00        3210-600                                                     42,032.21
                                                           fees dated 3/15/16
                                                           Per court order allowing            476.40      3220-610                                                     42,032.21
                                                           expenses dated 3/15/16
03/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       72.09         41,960.12
04/11/16       104         LINDA D. PELLETIER           Per court order allowing exemption dated           8100-002                                   17,975.00         23,985.12
                                                        4/5/16
04/29/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       44.42         23,940.70
05/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       33.19         23,907.51
06/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       37.72         23,869.79
07/29/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       33.09         23,836.70
08/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       37.61         23,799.09
09/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       34.13         23,764.96
10/31/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       32.95         23,732.01
11/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       36.31         23,695.70
12/02/16       105         ANTHONY S. NOVAK, ESQ.       BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                        7.98         23,687.72
                                                        BALANCE AS OF 12/01/2016 FOR CASE
                                                        #14-20632, Bond #016027937
12/30/16                   Rabobank, N.A.               Bank and Technology Services Fee                   2600-000                                       33.98         23,653.74

                                                                                                 Subtotals :                  $65,000.00            $41,346.26
{} Asset reference(s)                                                                                                                    Printed: 10/13/2020 04:05 PM        V.20.24
                 Case 14-20632                      Doc 119          Filed 11/05/20                 Entered 11/05/20 10:37:50                                 Page 6 of 19

                                                                                                                                                                                       Exhibit B


                                                                                       Form 2                                                                                           Page: 2

                                                      Cash Receipts And Disbursements Record
Case Number:         14-20632                                                                             Trustee:            ANTHONY S. NOVAK-Chapter 7 Trustee (270060)
Case Name:           PELLETIER, LOUIS G.                                                                  Bank Name:          Mechanics Bank
                     PELLETIER, LINDA D.                                                                  Account:            ******7366 - Checking Account
Taxpayer ID #:       **-***1774                                                                           Blanket Bond:       $22,541,020.00 (per case limit)
Period Ending: 10/13/20                                                                                   Separate Bond: N/A

   1             2                            3                                         4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                                 Receipts         Disbursements            Checking
  Date      Check #              Paid To / Received From                 Description of Transaction                  T-Code              $                   $               Account Balance
01/31/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        36.28         23,617.46
02/28/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        31.70         23,585.76
03/31/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        35.05         23,550.71
04/28/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        31.61         23,519.10
05/31/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        37.21         23,481.89
06/30/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        33.77         23,448.12
07/31/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        32.60         23,415.52
08/25/17       106         State of CT, Dept of Administrative   Dividend paid 100.00% on $3,498.73; Claim#          4210-000                                   3,498.73           19,916.79
                           Sves                                  23; Filed: $3,498.73; Reference:
08/25/17       107         Discover Bank                         Dividend paid 45.05% on $16,637.98; Claim#          7100-000                                   7,495.96           12,420.83
                                                                 2; Filed: $16,637.98; Reference: #2032
08/25/17       108         InSolve Recovery LLC c/o Capital      Dividend paid 45.05% on $778.69; Claim# 5;          7100-000                                       350.84         12,069.99
                           Recovery Grp LLC                      Filed: $778.69; Reference: #6809
08/25/17       109         InSolve Recovery LLC c/o Capital      Dividend paid 45.05% on $2,041.68; Claim# 6; 7100-000                                              919.84         11,150.15
                           Recovery Grp LLC                      Filed: $2,041.68; Reference: #6374
08/25/17       110         CT Valley Chiropractic                Dividend paid 45.05% on $753.00; Claim# 7;          7100-000                                       339.25         10,810.90
                                                                 Filed: $753.00; Reference: #1061
08/25/17       111         Atlas Acquisitions LLC                Dividend paid 45.05% on $702.93; Claim# 8;          7100-000                                       316.69         10,494.21
                                                                 Filed: $702.93; Reference: #8456
08/25/17       112         Atlas Acquisitions LLC                Dividend paid 45.05% on $934.68; Claim# 9;          7100-000                                       421.10         10,073.11
                                                                 Filed: $934.68; Reference: #6809
08/25/17       113         Atlas Acquisitions LLC                Dividend paid 45.05% on $610.33; Claim# 10;         7100-000                                       274.97             9,798.14
                                                                 Filed: $610.33; Reference: #9408
08/25/17       114         Atlas Acquisitions LLC                Dividend paid 45.05% on $2,359.93; Claim#           7100-000                                   1,063.22               8,734.92
                                                                 11; Filed: $2,359.93; Reference: #6374
08/25/17       115         Atlas Acquisitions LLC                Dividend paid 45.05% on $699.60; Claim# 13;         7100-000                                       315.19             8,419.73
                                                                 Filed: $699.60; Reference: #6621
08/25/17       116         American InfoSource LP as agent       Dividend paid 45.05% on $4,233.84; Claim#           7100-000                                   1,907.48               6,512.25
                           for                                   20; Filed: $4,233.84; Reference: #7930
08/25/17       117         LVNV Funding, LLC i                   Dividend paid 45.05% on $214.71; Claim# 22;         7100-000                                        96.73             6,415.52
                                                                 Filed: $214.71; Reference: #0670
08/31/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        37.04             6,378.48
09/29/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        12.64             6,365.84
10/31/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        10.00             6,355.84
11/30/17                   Rabobank, N.A.                        Bank and Technology Services Fee                    2600-000                                        10.00             6,345.84
12/04/17       118         ANTHONY S. NOVAK, ESQ.                BOND PREMIUM PAYMENT ON LEDGER                      2300-000                                         3.03             6,342.81
                                                                 BALANCE AS OF 12/01/2017 FOR CASE
                                                                 #14-20632, Bond #016027937

                                                                                                          Subtotals :                          $0.00          $17,310.93
{} Asset reference(s)                                                                                                                              Printed: 10/13/2020 04:05 PM         V.20.24
                 Case 14-20632                     Doc 119      Filed 11/05/20                Entered 11/05/20 10:37:50                                Page 7 of 19

                                                                                                                                                                                Exhibit B


                                                                                 Form 2                                                                                          Page: 3

                                                       Cash Receipts And Disbursements Record
Case Number:         14-20632                                                                      Trustee:            ANTHONY S. NOVAK-Chapter 7 Trustee (270060)
Case Name:           PELLETIER, LOUIS G.                                                           Bank Name:          Mechanics Bank
                     PELLETIER, LINDA D.                                                           Account:            ******7366 - Checking Account
Taxpayer ID #:       **-***1774                                                                    Blanket Bond:       $22,541,020.00 (per case limit)
Period Ending: 10/13/20                                                                            Separate Bond: N/A

   1             2                           3                                     4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                          Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From              Description of Transaction                 T-Code              $                  $                Account Balance
12/29/17                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00             6,332.81
01/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.01             6,322.80
02/28/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00             6,312.80
03/30/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00             6,302.80
04/30/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00             6,292.80
05/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00             6,282.80
06/29/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00             6,272.80
07/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00             6,262.80
08/23/18       119         ANTHONY S. NOVAK, Chapter 7      Per Court Order allowing compensation and                                                     5,549.37               713.43
                           Trustee                          expenses dated 8/14/18
                                                              Per court order allowing         5,452.50       2100-000                                                           713.43
                                                              compensation dated
                                                              8/14/18
                                                              Per court order granting            96.87       2200-000                                                           713.43
                                                              expenses dated 8/14/18
08/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                        10.00              703.43
09/28/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                         5.00              698.43
10/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee                  2600-000                                         5.00              693.43
12/03/18       120         ANTHONY S. NOVAK, ESQ.           BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                         0.07              693.36
                                                            BALANCE AS OF 12/01/2018 FOR CASE
                                                            #14-20632, Bond #016027937
06/19/19                   Transition Transfer Debit                                                          9999-000                                       693.36                 0.00

                                                                                ACCOUNT TOTALS                                    65,000.00              65,000.00                $0.00
                                                                                         Less: Bank Transfers                           0.00                 693.36
                                                                                Subtotal                                          65,000.00              64,306.64
                                                                                         Less: Payments to Debtors                                       17,975.00
                                                                                NET Receipts / Disbursements                     $65,000.00            $46,331.64




{} Asset reference(s)                                                                                                                       Printed: 10/13/2020 04:05 PM         V.20.24
                 Case 14-20632                  Doc 119   Filed 11/05/20           Entered 11/05/20 10:37:50                                Page 8 of 19

                                                                                                                                                                    Exhibit B


                                                                        Form 2                                                                                      Page: 4

                                                  Cash Receipts And Disbursements Record
Case Number:         14-20632                                                           Trustee:            ANTHONY S. NOVAK-Chapter 7 Trustee (270060)
Case Name:           PELLETIER, LOUIS G.                                                Bank Name:          Mechanics Bank
                     PELLETIER, LINDA D.                                                Account:            ******7367 - Checking Account
Taxpayer ID #:       **-***1774                                                         Blanket Bond:       $22,541,020.00 (per case limit)
Period Ending: 10/13/20                                                                 Separate Bond: N/A

   1             2                         3                             4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                               Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From      Description of Transaction              T-Code              $                   $              Account Balance

   (No Transactions on File for this Period)                           ACCOUNT TOTALS                                         0.00                 0.00               $0.00
                                                                              Less: Bank Transfers                            0.00                 0.00
                                                                       Subtotal                                               0.00                 0.00
                                                                              Less: Payments to Debtors                                            0.00
                                                                       NET Receipts / Disbursements                          $0.00                $0.00




{} Asset reference(s)                                                                                                            Printed: 10/13/2020 04:05 PM        V.20.24
                 Case 14-20632                      Doc 119    Filed 11/05/20                Entered 11/05/20 10:37:50                              Page 9 of 19

                                                                                                                                                                                Exhibit B


                                                                                Form 2                                                                                          Page: 5

                                                     Cash Receipts And Disbursements Record
Case Number:         14-20632                                                                     Trustee:            ANTHONY S. NOVAK-Chapter 7 Trustee (270060)
Case Name:           PELLETIER, LOUIS G.                                                          Bank Name:          People's United Bank
                     PELLETIER, LINDA D.                                                          Account:            ********2997 - Checking Account
Taxpayer ID #:       **-***1774                                                                   Blanket Bond:       $22,541,020.00 (per case limit)
Period Ending: 10/13/20                                                                           Separate Bond: N/A

   1             2                          3                                     4                                               5                     6                   7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From             Description of Transaction                 T-Code              $                   $               Account Balance
06/19/19                   Transfer from 0061 to 2997     Transfer from 0061 to 2997                         9999-000                 693.36                                     693.36
12/04/19     10121         ANTHONY S. NOVAK, ESQ.         BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                         0.23               693.13
                                                          BALANCE AS OF 12/01/2019 FOR CASE
                                                          #14-20632, Bond #016027937
03/31/20                   United Bank                    Bank and Technology Services Fee                   2600-000                                         5.00               688.13
04/01/20                   To Account #******2997         Transfer of funds due to partner bank servicer     9999-000                                       688.13                  0.00
                                                          transition

                                                                               ACCOUNT TOTALS                                         693.36                693.36                $0.00
                                                                                       Less: Bank Transfers                           693.36                688.13
                                                                               Subtotal                                                 0.00                  5.23
                                                                                       Less: Payments to Debtors                                              0.00
                                                                               NET Receipts / Disbursements                            $0.00                 $5.23




{} Asset reference(s)                                                                                                                        Printed: 10/13/2020 04:05 PM        V.20.24
                        Case 14-20632               Doc 119              Filed 11/05/20                     Entered 11/05/20 10:37:50                                 Page 10 of
                                                                                    19
                                                                                                                                                                                          Exhibit B


                                                                                      Form 2                                                                                              Page: 6

                                                  Cash Receipts And Disbursements Record
Case Number:         14-20632                                                                               Trustee:            ANTHONY S. NOVAK-Chapter 7 Trustee (270060)
Case Name:           PELLETIER, LOUIS G.                                                                    Bank Name:          People's United Bank
                     PELLETIER, LINDA D.                                                                    Account:            ******2997 - Checking Account
Taxpayer ID #:       **-***1774                                                                             Blanket Bond:       $22,541,020.00 (per case limit)
Period Ending: 10/13/20                                                                                     Separate Bond: N/A

   1             2                          3                                           4                                                   5                     6                   7

 Trans.     {Ref #} /                                                                                                                   Receipts         Disbursements            Checking
  Date      Check #           Paid To / Received From                  Description of Transaction                      T-Code              $                   $               Account Balance
04/01/20                   From Account # xxxxxxxx2997         Acquisition transfer in - Bank servicer or              9999-000                 688.13                                     688.13
                                                               platform transition
04/30/20                   United Bank                         Bank and Technology Services Fee                        2600-000                                         5.00               683.13
05/29/20                   People's United Bank                Bank and Technology Services Fee                        2600-000                                         5.00               678.13
06/30/20                   People's United Bank                Bank and Technology Services Fee                        2600-000                                         5.00               673.13
07/31/20                   People's United Bank                Bank and Technology Services Fee                        2600-000                                         5.00               668.13
08/31/20                   People's United Bank                Bank and Technology Services Fee                        2600-000                                         5.00               663.13
09/30/20                   People's United Bank                Bank and Technology Services Fee                        2600-000                                         5.00               658.13
10/05/20      {12}         KLC LAW FIRM, LLC                   Justice for Justina settlement                          1249-000            25,000.00                                  25,658.13

                                                                                      ACCOUNT TOTALS                                       25,688.13                   30.00        $25,658.13
                                                                                                Less: Bank Transfers                            688.13                  0.00
                                                                                      Subtotal                                             25,000.00                   30.00
                                                                                                Less: Payments to Debtors                                               0.00
                                                                                      NET Receipts / Disbursements                        $25,000.00                  $30.00

                               Net Receipts :             90,000.00
                     Less Payments to Debtor :            17,975.00                                                                           Net               Net                   Account
                                                                                      TOTAL - ALL ACCOUNTS                                  Receipts       Disbursements              Balances
                                   Net Estate :          $72,025.00
                                                                                      Checking # ******7366                                65,000.00              46,331.64                   0.00
                                                                                      Checking # ******7367                                       0.00                  0.00                  0.00
                                                                                      Checking # ********2997                                     0.00                  5.23                  0.00
                                                                                      Checking # ******2997                                25,000.00                   30.00          25,658.13

                                                                                                                                          $90,000.00            $46,366.87          $25,658.13




{} Asset reference(s)                                                                                                                                  Printed: 10/13/2020 04:05 PM        V.20.24
              Case 14-20632            Doc 119      Filed 11/05/20        Entered 11/05/20 10:37:50             Page 11 of
 Printed: 10/13/20 04:05 PM                                    19                                                           Page: 1

                                               Court Claims Register
                                    Case: 14-20632              PELLETIER, LOUIS G.
                                                                                                            Claims Bar Date:   07/28/14
 Claim   Claimant Name /                        Claim Type/   Claim Ref./         Amount Filed/                Paid             Claim
Number   <Category>, Priority                   Date Filed    Notes                   Allowed                 to Date          Balance
 15      Open MRI of Middletown                 Secured       #07037720                   $649.14                $0.00                 $0.00
         c/o Nathanson Cirpiano                 05/23/14                                    $0.00
         & Gambardella, PC,PO Box 5516                        JUDGMENT LIEN - Trustee does not pay secured claims
         Hamden, CT 06518                                     JOINT


         <4300-00 Internal Revenue Service Tax Liens (pre-petition)>, 100
 16      People's United Bank                   Secured                               $231,676.11                $0.00                 $0.00
         P.O. Box 820                           06/04/14                                    $0.00
                                                              Trustee does not pay secured claims
         Burlington, VT 05402
         <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
 17      House Everything Investment Partners, Secured                                 $26,875.00                $0.00                 $0.00
         LLC                                   06/16/14                                     $0.00
         159 Burnside Avenue                                  Trustee does not pay secured claims


         East Hartford, CT 06108
         <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
 23      State of CT, Dept of Administrative Sves Secured                               $3,498.73             $3,498.73                $0.00
         c/o Rich Affinito, Reimbursement       11/23/15                                $3,498.73
         Analyst                                              Statutory Lien pursuant to C.G.S. Sec. 17b-265 on PI Proceeds (all
         165 Capital Avenue                                   Husky medical payments made re: PI incurred pre-petition)
         Hartford, CT 06106                                   WIFE


         <4210-00 Pers. Prop. & Intangibles--Consensual Liens (UCC, chattel, PMSI)>, 100
EXEMP    LINDA D. PELLETIER                     Secured                                $17,975.00           $17,975.00                 $0.00
         31 BIRCH HILL DRIVE                    04/01/14                               $17,975.00
                                                              Per court order approving stipulation of settlement dated 4/5/16 (Doc
         WEST HARTFORD, CT 06107                              ID #92)


         <8100-00 Exemptions>, 100
 3P-2    Internal Revenue Service               Priority                                $9,363.35                $0.00                 $0.00
         P.O. Box 7346                          05/06/14                                    $0.00
                                                              Paid in full per tax verification letter dated 1/18/17 and amended POC
         Philadelphia, PA 19101-7346
         <5800-00 Claims of Governmental Units>, 570
 1       Cavalry SPV I, LLC                     Unsecured     #1088                     $7,116.48 *              $0.00                 $0.00
         500 Summit Lake Drive, Ste 400         04/30/14                                    $0.00
                                                              CLAIM DISALLOWED (4/29/20)
         Valhalla, NY 10595
         <7100-00 General Unsecured § 726(a)(2)>, 610




           (*) Denotes objection to Amount Filed
              Case 14-20632            Doc 119   Filed 11/05/20      Entered 11/05/20 10:37:50               Page 12 of
 Printed: 10/13/20 04:05 PM                                 19                                                           Page: 2

                                             Court Claims Register
                                    Case: 14-20632           PELLETIER, LOUIS G.
                                                                                                         Claims Bar Date:   07/28/14
 Claim   Claimant Name /                     Claim Type/   Claim Ref./         Amount Filed/                Paid             Claim
Number   <Category>, Priority                Date Filed    Notes                   Allowed                 to Date          Balance
 2       Discover Bank                       Unsecured     #2032                    $16,637.98             $7,495.96         $9,142.02
         DB Servicing Corporation            05/02/14                               $16,637.98
         PO Box 3025                                       #2032
         New Albany, OH 43054-3025                         JOINT


         <7100-00 General Unsecured § 726(a)(2)>, 610
 3U-2    Internal Revenue Service            Unsecured                               $1,513.72                 $0.00             $0.00
         P.O. Box 7346                       05/06/14                                    $0.00
                                                           Paid in full per tax vertification letter dated 1/18/17 and Amended POC
         Philadelphia, PA 19101-7346
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4       InSolve Recovery LLC c/o Capital    Unsecured     #0028                     $1,002.27                 $0.00         $1,002.27
         Recovery Grp LLC                    05/09/14                                $1,002.27
         Dept 3203                                         #0028
         PO BOX 123203                                     HUSBAND
         DALLAS, TX 75312-3203
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       InSolve Recovery LLC c/o Capital    Unsecured     #6809                       $778.69              $350.84            $427.85
         Recovery Grp LLC                    05/09/14                                  $778.69
         Dept 3203                                         #6809
         PO BOX 123203                                     WIFE
         DALLAS, TX 75312-3203
         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       InSolve Recovery LLC c/o Capital    Unsecured     #6374                     $2,041.68              $919.84          $1,121.84
         Recovery Grp LLC                    05/09/14                                $2,041.68
         Dept 3203                                         #6374
         PO BOX 123203                                     WIFE
         DALLAS, TX 75312-3203
         <7100-00 General Unsecured § 726(a)(2)>, 610
 7       CT Valley Chiropractic              Unsecured     #1061                       $753.00              $339.25              $0.00
         c/o Tolisano & Danforth LLC         05/12/14                                  $339.25
         PO Box 676,18 Main Street                         #1061
         Ellington, CT 06029                               WIFE
                                                           BALANCE OF CLAIM DISALLOWED dated 4/29/20


         <7100-00 General Unsecured § 726(a)(2)>, 610
 8       Atlas Acquisitions LLC              Unsecured     #8456                       $702.93              $316.69            $386.24
         294 Union St.                       05/13/14                                  $702.93
                                                           #8456
         Hackensack, NJ 07601                              WIFE


         <7100-00 General Unsecured § 726(a)(2)>, 610
              Case 14-20632            Doc 119     Filed 11/05/20         Entered 11/05/20 10:37:50     Page 13 of
 Printed: 10/13/20 04:05 PM                                   19                                                  Page: 3

                                                Court Claims Register
                                   Case: 14-20632               PELLETIER, LOUIS G.
                                                                                                   Claims Bar Date:   07/28/14
 Claim   Claimant Name /                        Claim Type/   Claim Ref./       Amount Filed/          Paid            Claim
Number   <Category>, Priority                   Date Filed    Notes                 Allowed           to Date         Balance
 9       Atlas Acquisitions LLC                 Unsecured     #6809                   $934.68          $421.10         $513.58
         294 Union St.                          05/13/14                              $934.68
                                                              #6809
         Hackensack, NJ 07601                                 WIFE


         <7100-00 General Unsecured § 726(a)(2)>, 610
 10      Atlas Acquisitions LLC                 Unsecured     #9408                   $610.33          $274.97         $335.36
         294 Union St.                          05/13/14                              $610.33
                                                              #9408
         Hackensack, NJ 07601                                 WIFE


         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      Atlas Acquisitions LLC                 Unsecured     #6374                  $2,359.93        $1,063.22       $1,296.71
         294 Union St.                          05/13/14                             $2,359.93
                                                              #6374
         Hackensack, NJ 07601                                 WIFE


         <7100-00 General Unsecured § 726(a)(2)>, 610
 12      Atlas Acquisitions LLC                 Unsecured     #0028                  $1,041.20           $0.00        $1,041.20
         294 Union St.                          05/13/14                             $1,041.20
                                                              #0028
         Hackensack, NJ 07601                                 HUSBAND


         <7100-00 General Unsecured § 726(a)(2)>, 610
 13      Atlas Acquisitions LLC                 Unsecured     #6621                   $699.60          $315.19         $384.41
         294 Union St.                          05/13/14                              $699.60
                                                              #6621
         Hackensack, NJ 07601                                 WIFE


         <7100-00 General Unsecured § 726(a)(2)>, 610
 14      Connecticut Light and Power            Unsecured     6039,2073             $23,505.21 *         $0.00           $0.00
         Northeast Utilities                    05/21/14                                 $0.00
         Credit and Collections,P.O. Box 2899                 CLAIM DISALLOWED 4/29/20
         Hartford, CT 06101-8307
         <7100-00 General Unsecured § 726(a)(2)>, 610
 18      Midland Credit Management, Inc         Unsecured     #2224                 $14,407.25 *         $0.00           $0.00
         as agent for Asset Acceptance LLC      06/23/14                                 $0.00
         PO Box 2036                                          CLAIM DISALLOWED (4/29/20)
         Warren, MI 48090
         <7100-00 General Unsecured § 726(a)(2)>, 610




           (*) Denotes objection to Amount Filed
              Case 14-20632           Doc 119      Filed 11/05/20       Entered 11/05/20 10:37:50        Page 14 of
 Printed: 10/13/20 04:05 PM                                   19                                                    Page: 4

                                               Court Claims Register
                                    Case: 14-20632              PELLETIER, LOUIS G.
                                                                                                      Claims Bar Date:   07/28/14
 Claim   Claimant Name /                       Claim Type/    Claim Ref./        Amount Filed/           Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                  Allowed            to Date          Balance
 19      Midland Credit Management, Inc        Unsecured      #3131                       $2,543.76        $0.00         $2,543.76
         as agent for Asset Acceptance LLC     06/24/14                                   $2,543.76
         PO Box 2036                                          #3131
         Warren, MI 48090                                     HUSBAND


         <7100-00 General Unsecured § 726(a)(2)>, 610
 20      American InfoSource LP as agent for   Unsecured      #7930                       $4,233.84    $1,907.48         $2,326.36
         American Honda Finance                07/01/14                                   $4,233.84
         PO Box 248838                                        DEFICIENCY #7930
         Oklahoma City, OK 73124-8838                         JOINT


         <7100-00 General Unsecured § 726(a)(2)>, 610
 21      LVNV Funding, LLC                     Unsecured      #1165                        $290.57         $0.00          $290.57
         Succ/Assigns of FNBM, LLC             07/22/14                                    $290.57
         Resurgent Capital Services,PO Box 10587              #1165
         Greenville, SC 29603-0587                            HUSBAND


         <7100-00 General Unsecured § 726(a)(2)>, 610
 22      LVNV Funding, LLC i                   Unsecured      #0670                        $214.71        $96.73          $117.98
         Succs/Assigns of FNBM, LLC            07/22/14                                    $214.71
         Resurgent Capital Services,PO Box 10587              #0670
         Greenville, SC 29603-0587                            WIFE


         <7100-00 General Unsecured § 726(a)(2)>, 610
 2I      Discover Bank                         Unsecured      #2032                       $3,625.05        $0.00         $3,625.05
         DB Servicing Corporation              05/02/14                                   $3,625.05
         PO Box 3025
         New Albany, OH 43054-3025
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 4I      InSolve Recovery LLC c/o Capital      Unsecured      #0028                        $218.37         $0.00          $218.37
         Recovery Grp LLC                      05/09/14                                    $218.37
         Dept 3203
         PO BOX 123203
         DALLAS, TX 75312-3203
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 5I      InSolve Recovery LLC c/o Capital      Unsecured      #6809                        $169.66         $0.00          $169.66
         Recovery Grp LLC                      05/09/14                                    $169.66
         Dept 3203
         PO BOX 123203
         DALLAS, TX 75312-3203
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
              Case 14-20632            Doc 119     Filed 11/05/20       Entered 11/05/20 10:37:50      Page 15 of
 Printed: 10/13/20 04:05 PM                                   19                                                  Page: 5

                                              Court Claims Register
                                  Case: 14-20632                PELLETIER, LOUIS G.
                                                                                                    Claims Bar Date:   07/28/14
 Claim   Claimant Name /                       Claim Type/    Claim Ref./        Amount Filed/         Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                  Allowed          to Date          Balance
 6I      InSolve Recovery LLC c/o Capital      Unsecured      #6374                       $444.84        $0.00          $444.84
         Recovery Grp LLC                      05/09/14                                   $444.84
         Dept 3203
         PO BOX 123203
         DALLAS, TX 75312-3203
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 7I      CT Valley Chiropractic                Unsecured      #1061                        $73.92        $0.00           $73.92
         c/o Tolisano & Danforth LLC           05/12/14                                    $73.92
         PO Box 676,18 Main Street
         Ellington, CT 06029
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 8I      Atlas Acquisitions LLC                Unsecured      #8456                       $153.15        $0.00          $153.15
         294 Union St.                         05/13/14                                   $153.15
         Hackensack, NJ 07601
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 9I      Atlas Acquisitions LLC                Unsecured      #6809                       $203.65        $0.00          $203.65
         294 Union St.                         05/13/14                                   $203.65
         Hackensack, NJ 07601
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 10I     Atlas Acquisitions LLC                Unsecured      #9408                       $132.98        $0.00          $132.98
         294 Union St.                         05/13/14                                   $132.98
         Hackensack, NJ 07601
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 11I     Atlas Acquisitions LLC                Unsecured      #6374                       $514.18        $0.00          $514.18
         294 Union St.                         05/13/14                                   $514.18
         Hackensack, NJ 07601
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 12I     Atlas Acquisitions LLC                Unsecured      #0028                       $226.85        $0.00          $226.85
         294 Union St.                         05/13/14                                   $226.85
         Hackensack, NJ 07601
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 13I     Atlas Acquisitions LLC                Unsecured      #6621                       $152.43        $0.00          $152.43
         294 Union St.                         05/13/14                                   $152.43
         Hackensack, NJ 07601
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 19I     Midland Credit Management, Inc        Unsecured      #3131                       $554.23        $0.00          $554.23
         as agent for Asset Acceptance LLC     06/24/14                                   $554.23
         PO Box 2036
         Warren, MI 48090
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
              Case 14-20632          Doc 119       Filed 11/05/20       Entered 11/05/20 10:37:50       Page 16 of
 Printed: 10/13/20 04:05 PM                                   19                                                  Page: 6

                                               Court Claims Register
                                  Case: 14-20632                PELLETIER, LOUIS G.
                                                                                                    Claims Bar Date:   07/28/14
 Claim   Claimant Name /                       Claim Type/    Claim Ref./        Amount Filed/         Paid             Claim
Number   <Category>, Priority                  Date Filed     Notes                  Allowed          to Date          Balance
 20I     American InfoSource LP as agent for   Unsecured      #7930                       $922.46        $0.00           $922.46
         American Honda Finance                07/01/14                                   $922.46
         PO Box 248838
         Oklahoma City, OK 73124-8838
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 21I     LVNV Funding, LLC                     Unsecured      #1165                        $63.31        $0.00            $63.31
         Succ/Assigns of FNBM, LLC             07/22/14                                    $63.31
         Resurgent Capital Services,PO Box 10587
         Greenville, SC 29603-0587
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640
 22I     LVNV Funding, LLC i                   Unsecured      #0670                        $46.78        $0.00            $46.78
         Succs/Assigns of FNBM, LLC            07/22/14                                    $46.78
         Resurgent Capital Services,PO Box 10587
         Greenville, SC 29603-0587
         <7990-00 Surplus Cases Interest on Unsecured Claims (including priority)>, 640

                                                                                  Case Total:       $34,975.00         $28,432.01
        Case 14-20632       Doc 119      Filed 11/05/20       Entered 11/05/20 10:37:50             Page 17 of
                                                    19


                               TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

          Case No.: 14-20632
          Case Name: PELLETIER, LOUIS G.
          Trustee Name: ANTHONY S. NOVAK-Chapter 7 Trustee
                                             Balance on hand:                            $          25,658.13
           Claims of secured creditors will be paid as follows:

Claim       Claimant                             Claim Allowed Amount Interim Payments               Proposed
No.                                            Asserted       of Claim          to Date              Payment
  15        Open MRI of Middletown                649.14               0.00                  0.00          0.00
  16        People's United Bank             231,676.11                0.00                  0.00          0.00
  17        House Everything                  26,875.00                0.00                  0.00          0.00
            Investment Partners, LLC
  23        State of CT, Dept of                3,498.73           3,498.73            3,498.73            0.00
            Administrative Sves
                                             Total to be paid to secured creditors:      $               0.00
                                             Remaining balance:                          $          25,658.13

           Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
Trustee, Fees - ANTHONY S. NOVAK-Chapter 7 Trustee                 6,851.25            5,452.50        1,398.75
Trustee, Expenses - ANTHONY S. NOVAK-Chapter 7                      105.87               96.87             9.00
Trustee
Other Fees: LAW OFFICES OF GERALD S. SACK, LLC                    21,666.67           21,666.67            0.00
Other Expenses: LAW OFFICES OF GERALD S. SACK,                     1,069.53            1,069.53            0.00
LLC
                         Total to be paid for chapter 7 administration expenses:         $           1,407.75
                         Remaining balance:                                              $          24,250.38

            Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                     to Date        Payment
                                                   None
                         Total to be paid for prior chapter administrative expenses:     $               0.00
                         Remaining balance:                                              $          24,250.38




   UST Form 101-7-TFR (05/1/2011)
          Case 14-20632         Doc 119      Filed 11/05/20        Entered 11/05/20 10:37:50           Page 18 of
                                                        19




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          24,250.38
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 34,431.42 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  2            Discover Bank                                          16,637.98          7,495.96          9,142.02
  4            InSolve Recovery LLC c/o Capital Recovery               1,002.27                 0.00       1,002.27
               Grp LLC
  5            InSolve Recovery LLC c/o Capital Recovery                 778.69            350.84            427.85
               Grp LLC
  6            InSolve Recovery LLC c/o Capital Recovery               2,041.68            919.84          1,121.84
               Grp LLC
  7            CT Valley Chiropractic                                    339.25            339.25                 0.00
  8            Atlas Acquisitions LLC                                    702.93            316.69            386.24
  9            Atlas Acquisitions LLC                                    934.68            421.10            513.58
 10            Atlas Acquisitions LLC                                    610.33            274.97            335.36
 11            Atlas Acquisitions LLC                                  2,359.93          1,063.22          1,296.71
 12            Atlas Acquisitions LLC                                  1,041.20                 0.00       1,041.20
 13            Atlas Acquisitions LLC                                    699.60            315.19            384.41
 19            Midland Credit Management, Inc                          2,543.76                 0.00       2,543.76
 20            American InfoSource LP as agent for                     4,233.84          1,907.48          2,326.36
 21            LVNV Funding, LLC                                         290.57                 0.00         290.57

  UST Form 101-7-TFR (05/1/2011)
          Case 14-20632         Doc 119      Filed 11/05/20       Entered 11/05/20 10:37:50              Page 19 of
                                                        19




 22            LVNV Funding, LLC i                                       214.71            96.73              117.98
                            Total to be paid for timely general unsecured claims:          $             20,930.15
                            Remaining balance:                                             $              3,320.23


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                            Total to be paid for tardy general unsecured claims:           $                  0.00
                            Remaining balance:                                             $              3,320.23

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                  0.00
                                                 Remaining balance:                        $              3,320.23

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 3.3% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $3,320.23. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.




  UST Form 101-7-TFR (05/1/2011)
